DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 1, 9 and 17 have been considered and found persuasive due to amendments that overcome the prior art of record, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Gruber et al. (US 2013/0275164) teaches a method implemented by one or more processors comprising: receiving, from a third party developer, dependency graph data created by the third party developer for a third party agent; subsequent to receiving the dependency graph data from the third party developer, receiving, from a user, initial user input to initiate performance of a plurality of actions; in response to receiving the initial user input: accessing the dependency graph data, for the third party agent, to identify one or more parameters associated with a first action of the plurality of actions; generating a prompt to solicit a corresponding value for each of the one or more parameters; and causing the prompt to be rendered at a computing device of the user; receiving, responsive to the prompt, and from the user, further user input that includes the corresponding value for the one or more parameters; causing the computing device to perform the first action, of the plurality of actions, based on the corresponding value for the one or more parameters ([Fig. 48] [1005-1010] providing assistance with search and reservation requests using a digital assistant; a search request is received from a user through a dialogue interface of the digital assistant, where the search request includes at least a speech input and specifies one or more search criteria for identifying reservable items offered by one or more third-party providers; the conversation screen allows the user to enter text, select search results, and/or interact with various user interface elements presented on the conversation screen; in response to receiving the search request, the digital assistant presents a plurality of search results to the user through the dialogue interface, each search result corresponding to a respective reservable item identified in accordance with the search request; the digital assistant presents a list of search results on the conversation screen; see example on [1009-1012] for booking an Italian restaurant).
subsequent to causing the computing device to perform the first action: accessing the dependency graph data, for the third party agent, to identify one or more additional parameters associated with a second action of the plurality of actions; generating an additional prompt to solicit an additional corresponding value for each of the one or more additional parameters; and causing the additional prompt to be rendered at the computing device of the user; receiving, responsive to the additional prompt, and from the user, yet further user input that includes the additional corresponding value for each of the one or more additional parameters; and causing the computing device to perform the second action, of the plurality of actions, based on the additional corresponding value for the one or more additional parameters ([1018] in addition to booking an Italian restaurant, booking a movie; if the digital assistant had just booked a table for two at an Italian restaurant for Saturday evening at the user's request, and subsequently detected a speech input saying, "I want to catch a movie before the dinner. What's on?" – based on the speech input, the digital assistant can determine explicit search criteria such as Task = Search, SelectionClass = Entertainment Events, Sub-class = Movies, and implicit search criteria such as Date = "Saturday evening" = (e.g., Jun. 9, 2012), Time = "before dinner" = (e.g., between 4:00 PM-6:00 PM), Location = "near restaurant" = (e.g., within 15 miles of Palo Alto); therefore, when paraphrasing the search request, the digital assistant speaks or presents on the conversation screen, "Searching for movies playing between 4:00 PM to 6:00 PM on Saturday").
The difference between the prior art and the claimed invention is that Gruber does not explicitly teach receiving, from a third party developer, dependency graph data created by the third party developer for a third party agent to be implemented by an automated assistant, wherein the automated assistant is associated with an entity, and wherein the third party agent is associated with an additional entity that is in addition to the entity associated with the automated assistant.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings to include receiving, from a third party developer, dependency graph data created by the third party developer for a third party agent to be implemented by an automated assistant, wherein the automated assistant is associated with an entity, and wherein the third party agent is associated with an additional entity that is in addition to the entity associated with the automated assistant. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656